Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2007                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  132913-14                                                                                           Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  JEFFREY M. RUPERSBURG,                                                                              Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                     Justices
  v                                                                SC: 132913
                                                                   COA: 262388
  ETKIN SKANSKA CONSTRUCTION                                       Oakland CC: 2000-023553-NO
  COMPANY OF MICHIGAN, f/k/a A.J. ETKIN
  CONSTRUCTION COMPANY, BAKER
  CONCRETE CONSTRUCTION, INC., and
  WHALEY STEEL CORPORATION,
           Defendants-Appellees,    

  and 

  L.W. CONNELLY & SON, INC.,

             Defendant.

  ________________________________________
  JODI L. RUPERSBURG and JEFFREY M. 

  RUPERSBURG,

             Plaintiffs-Appellants, 

  v                                                                SC: 132914      

                                                                   COA: 262406
  ETKIN SKANSKA CONSTRUCTION                                       Oakland CC: 2002-045346-NO
  COMPANY OF MICHIGAN, f/k/a A.J. ETKIN
  CONSTRUCTION COMPANY, BAKER
  CONCRETE CONSTRUCTION, INC., and
  WHALEY STEEL CORPORATION,
           Defendants-Appellees,    

  and 

  L.W. CONNELLY & SON, INC.,
             Defendant.

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the November 30, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2007                      _________________________________________
         t0319                                                                Clerk